DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claims 1, 9, and 15, in addition to other limitations in the claims, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing:
Claims 1 and 9, measuring forward voltages of respective LEDs of the array of LEDs, the forward voltages being dependent on respective temperatures of the respective LEDs of the array of LEDs; receiving an illumination profile for illuminating the scene; computing drive power values based on the illumination profile and the forward voltages, the drive power values configured to at least partially compensate for at least one of temperature-related illuminance difference or temperature-related color shift across the array of LEDs; and providing the drive power values to the LEDs of the array of LEDs to generate a flash to illuminate the scene.
Claim 15, generating a first flash by causing the flash driver to electrically power at least one LED segment of the plurality of LED segments; after generating the first flash, determining forward voltages of the LED segments of the plurality of LED segments; receiving an illumination pattern; and generating a second flash by causing the flash driver to electrically power the LED segments of the plurality of LED segments based at least in part on the illumination pattern and the forward voltages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nokkonen (2015/0281537), Trevelyan (2010/0074610) and Yamamoto et al. (2005/0052553) disclose a flash system, comprising: light emitting diodes (LEDs), the LEDs being configured to illuminate a scene; a voltage measuring module configured to measure a forward voltage of the LEDs, the forward voltage being dependent on respective temperatures of the LEDs; and a controller configured to: receive the forward voltage; receive an illumination profile; compute drive power values based on the illumination profile and the forward voltage, the drive power values configured to compensate for temperature-related illuminance difference or temperature-related color shift the LEDs; and provide the drive power values to the LEDs to generate a flash to illuminate the scene; but there is no teaching of a measure forward voltages correspondent to different regions of a scene or different LED segments of the plurality of segments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        5/18/22